Citation Nr: 1217871	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-27 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as a stomach disorder).

3.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left wrist, to include as secondary to service-connected residuals of left index finger fracture.

4.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to an initial compensable disability rating for residuals of fracture of the left index finger.

6.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB).

REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and April 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Board notes that on his VA Form 9 Substantive Appeal received in May 2010, the Veteran requested a Board hearing to be held at the RO for his claims of entitlement to service connection for a low back disorder and GERD, and the claims for increased ratings for his service-connected PFB and left index finger disabilities.  

Recently, in an October 2011 correspondence, the Veteran reiterated his request for a Board hearing with regards to the previously identified issues, and also requested a hearing with regards to the claims for service connection for CTS and an increased rating for his service-connected bilateral hearing loss.  Specifically, the Veteran requested that he be scheduled for a video conference hearing before a Veterans Law Judge to be held at the RO.

It is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. § 20.700, a hearing on an appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran has not yet been scheduled for a video conference hearing on his service connection and increased rating claims.  Therefore, since the RO schedules video conference Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The Veteran shall be scheduled for a video conference Board hearing with a Veterans Law Judge at the RO, as soon as it may be feasible, for the issues on appeal.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011), and should associate a copy of such notice with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


